OPINION

Per Curiam:

Appellant contends the district court committed reversible error by granting respondent’s motion for summary judgment because there were material issues of fact to be decided. We disagree.
After accepting payment of money and executing a release of all claims arising out of injuries and damages received in an accident with respondent, appellant filed suit to recover *636other damages attributable to the accident. The complaint did not allege fraud, duress, mistake, or any other legal basis for avoiding the release.
Based on the unchallenged, and apparently valid, release, the district court granted respondent’s motion for summary judgment, which appellant had neither opposed by affidavits nor controverted by points and authorities. Subsequently, appellant filed a motion for rehearing wherein he attempted to interject a belated defense to the release; the motion was considered and denied. In our view, appellant has failed to demonstrate error in the court’s rulings. See Igert v. State Farm Mut. Auto. Ins., 91 Nev. 240, 533 P.2d 1365 (1975); and, Hustead v. Farmers Insurance Group, 90 Nev. 354, 526 P.2d 1116 (1974). Accordingly, we affirm.